USCA4 Appeal: 21-7328      Doc: 13         Filed: 01/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7328


        GARY STEVEN SCOTT,

                            Plaintiff - Appellant,

                     v.

        MR. MURRAY, Maintenance Supervisor,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. Joseph Dawson, III, District Judge. (6:20-cv-03344-JD)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Gary Steven Scott, Appellant Pro Se. George B. Smythe Jr., BUYCK LAW FIRM, LLC,
        Mt. Pleasant, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7328         Doc: 13       Filed: 01/25/2022     Pg: 2 of 2




        PER CURIAM:

               Gary Steven Scott seeks to appeal the district court’s order accepting the magistrate

        judge’s recommendation and granting summary judgment in favor of Defendant in Scott’s

        42 U.S.C. § 1983 action. We dismiss the appeal for lack of jurisdiction because the notice

        of appeal was not timely filed.

               In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on July 28, 2021. Scott filed the notice of appeal

        at the earliest on September 9, 2021—the date on his notice of appeal. See Houston v.

        Lack, 487 U.S. 266, 276 (1988). Because Scott failed to file a timely notice of appeal or

        to obtain an extension or reopening of the appeal period, we dismiss the appeal. *

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED



               *
                 Although Scott filed a Fed. R. Civ. P. 59(e) motion to alter or amend judgment
        simultaneously with his notice of appeal, the Rule 59(e) motion was not timely filed and,
        therefore, it did not toll the appeal period applicable to the district court’s summary
        judgment order.

                                                      2